YEGAN, J.
I respectfully dissent. Appellants have not demonstrated that the trial court abused its discretion in not awarding attorney fees as a matter of law. The majority has simply substituted its discretion for that of the trial court.
“ ‘ “The term [judicial discretion] implies absence of arbitrary determination, capricious disposition or whimsical thinking. It imports the exercise of discriminating judgment within the bounds of reason. [Par.] To exercise the power of judicial discretion all the material facts in evidence must be both known and considered, together also with the legal principles essential to an informed, intelligent and just decision.” [Fn. omitted.]’ (In re Cortez (1971) 6 Cal.3d 78, 85-86 . . . .)” (In re Marriage of Martin (1991) 229 Cal.App.3d 1196, 1200 [280 Cal.Rptr. 565].)
Code of Civil Procedure section 1021.5, in pertinent part, provides: “Upon motion, a court may award attorney’s fees to a successful party against one or more opposing parties in any action which has resulted in the enforcement of an important right affecting the public interest if: (a) a significant benefit, whether pecuniary or nonpecuniary, has been conferred on the general public or a large class of persons, (b) the necessity and financial burden of private enforcement are such as to make the award appropriate, and (c) such fees should not in the interest of justice be paid out of the recovery, if any.”
*1770Both the spirit and letter of the statute compel the conclusion that even where a moving party shows (a), (b) and (c), the trial court still has discretion not to grant a motion for attorney fees. “[T]he Legislature did not intend to authorize an award of attorney fees in every case involving a statutory violation.” (Woodland Hills Residents Assn., Inc. v. City Council (1979) 23 Cal.3d 917, 939, italics added.)
The facts and the trial court’s appraisal of the underlying litigation are fairly stated in the majority opinion. There is no question but that the electorate has a right to accurate ballot information. However, this does not automatically translate to an award of attorney fees for those who litigate the accuracy of a ballot statement.
Here, the electorate received an accurate ballot statement after the trial court made its order. The record shows that the trial court was conversant with both the facts and the law attendant to the requests for fees. (Mandicino v. Maggard (1980) 210 Cal.App.3d 1413 [258 Cal.Rptr. 917] [order granting fees reversed because of the de minimis nature of the change]; King v. Lewis (1990) 219 Cal.App.3d 552 [268 Cal.Rptr. 277] [order denying fees affirmed because of insignificant nature of the changes].)
The trial court’s comments could form the basis for a fee award. However, these comments do not compel the holding that it acted in an arbitrary, capricious, or whimsical manner. “We uphold [orders] if they are correct for any reason, ‘regardless of the correctness of the grounds upon which the court reached its conclusion.’ [Citation.] ‘It is judicial action and not judicial reasoning which is the subject of review . . . .’ [Fn. omitted.] [Citation.]” (United Pacific Ins. Co. v. Hanover Ins. Co. (1990) 217 Cal.App.3d 925, 933 [266 Cal.Rptr. 231].)
The order denying attorney fees should be affirmed.